 
Exhibit 10.4
 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT, dated as of June 20, 2018 (this “Agreement”), is by and
among New Ages Beverages Corp. (the “Company”), any subsidiary of the Company
that is a signatory hereto either now joined or joined in the future (such
subsidiaries, together with the Company, the “Debtors”) and the holder(s) of the
Company’s Convertible Promissory Note (the “Note”) in the principal amount of
$4,500,000 signatory hereto, its endorsees, transferees and assigns
(collectively, the “Secured Lender”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
even date herewith, by and among the Company and the purchasers signatory
thereto (the “Purchase Agreement”), the Secured Lender has agreed to fund the
Company with respect to the issuance of the Note due, subject to the terms
therein, one year from its date of issuance, issued by the Company to the
Secured Lender; and together with the Note, any other securities that may be
issued from time-to-time (the “Securities”).
 
WHEREAS, in order to induce the Secured Lender to fund the Company, each Debtor
has agreed to execute and deliver to the Secured Lender this Agreement and to
grant the Secured Lender a security interest in certain property of such Debtor
to secure the prompt payment, performance and discharge in full of all of the
Company’s obligations under the Transaction Documents (as defined in the
Purchase Agreement) and the obligations required by any guarantors under any
guarantee that now or hereinafter may come into effect.
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.
 
(a) “Collateral” means the collateral in which the Secured Lender is granted a
security interest by this Agreement and which shall comprise all the assets of
Debtors, including, without limitation, the following personal property of the
Debtors, whether presently owned or existing or hereafter acquired or coming
into existence, wherever situated, and all additions and accessions thereto and
all substitutions and replacements thereof, and all proceeds, products and
accounts thereof, including, without limitation, all proceeds from the sale or
transfer of the Collateral and of insurance covering the same and of any tort
claims in connection therewith, and all dividends, interest, cash, notes,
securities, equity interest or other property at any time and from time to time
acquired, receivable or otherwise distributed in respect of, or in exchange for,
any or all of the Pledged Securities (as defined below):
 
 
 
1

 
 
(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, tanks, boats, ships, appliances, furniture, special and general
tools, fixtures, test and quality control devices and other equipment of every
kind and nature and wherever situated, together with all documents of title and
documents representing the same, all additions and accessions thereto,
replacements therefor, all parts therefor, and all substitutes for any of the
foregoing and all other items used and useful in connection with any Debtor’s
businesses and all improvements thereto; and (B) all inventory;
 
(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
any Debtor), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, Intellectual
Property and income tax refunds;
 
(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;
 
(iv) All documents, letter-of-credit rights, instruments and chattel paper;
 
(v) All commercial tort claims;
 
(vi) All deposit accounts and all cash (whether or not deposited in such deposit
accounts);
 
(vii) All investment property;
 
(viii) All supporting obligations;
 
(ix) All files, records, books of account, business papers, and computer
programs; and
 
(x) The products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.
 
Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and any other shares of capital stock and/or other
equity interests of any Debtor obtained in the future, and, in each case, all
certificates representing such shares and/or equity interests and, in each case,
all rights, options, warrants, stock, other securities and/or equity interests
that may hereafter be received, receivable or distributed in respect of, or
exchanged for, any of the foregoing and all rights arising under or in
connection with the Pledged Securities, including, but not limited to, all
dividends, interest and cash.
 
 
2

 
 
Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that, to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.
 
(b) “Excluded Collateral” means (i) motor vehicles, trucks and other assets
subject to certificates of title and (ii) any Intellectual Property to the
extent that the attachment of the security interest of this Agreement thereto,
or any assignment thereof, would result in the forfeiture, cancellation,
invalidation, unenforceability or other loss of the Debtors’ rights in such
property.
 
(c) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.
 
(d) “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Secured Lender (as that term is defined below) may
reasonably request.
 
(e) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of any
Debtor to the Secured Lender pursuant to this Agreement, the Securities, the
other Transaction Documents (as defined in the Purchase Agreement), and any
other instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith, in each case, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Secured Lender as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, interest, and any other amounts owed on
the Note as set forth in the Note; (ii) any and all obligations due under the
Transaction Documents (as defined in the Purchase Agreement), (iii) any and all
other fees, indemnities, costs, obligations and liabilities of the Debtors from
time to time under or in connection with this Agreement, the Securities, the
other Transaction Documents (as defined in the Purchase Agreement) and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iv) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Debtor.
 
 
 
3

 
 
(f) “Organizational Documents” means, with respect to any Debtor, the documents
by which such Debtor was organized (such as articles of incorporation,
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Debtor (such as bylaws, a partnership agreement or
an operating, limited liability or members agreement).
 
(g) “Permitted Liens” means the following:
 
(i) Liens imposed by law for taxes that are not yet due or are being contested
in good faith, which in each case, have been appropriately reserved for;
 
(ii) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in good faith;
 
(iii) Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
(iv) Deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(v) Liens under this Agreement; and
 
(vi) Any other liens in favor of the Secured Lender.
 
(h) “Pledged Interests” shall have the meaning ascribed to such term in Section
4(j).
 
(i) “Pledged Securities” shall have the meaning ascribed to such term in Section
4(i).
 
(j) “UCC” means the Uniform Commercial Code of the State of New York and any
other applicable law of any state or states that has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly, if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.
 
2. Grant of Security Interest in Collateral. As an inducement for the Secured
Lender to fund the Company and to secure the complete and timely payment,
performance and discharge in full, as the case may be, of all of the
Obligations, each Debtor hereby unconditionally and irrevocably pledges, grants
and hypothecates to the Secured Lender a perfected, first priority security
interest in and to, a lien upon and a right of set-off against all of their
respective right, title and interest of whatsoever kind and nature in and to,
the Collateral (a “Security Interest” and, collectively, the “Security
Interests”), provided that, nothwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute a grant of a security interest in
any Excluded Collateral.
 
 
4

 
 
3. Delivery of Certain Collateral. Within ten (10) days after the execution of
this Agreement, each Debtor shall deliver or cause to be delivered to the
Secured Lender (a) any and all certificates and other instruments representing
or evidencing the Pledged Securities, and (b) any and all certificates and other
instruments or documents representing any of the other Collateral, in each case,
together with all Necessary Endorsements. The Debtors are, contemporaneously
with the execution hereof, delivering to Secured Lender, or have previously
delivered to Secured Lender, a true and correct copy of each Organizational
Document governing any of the Pledged Securities.
 
4. Representations, Warranties, Covenants and Agreements of the Debtors. Except
as set forth under the corresponding Section of the disclosure schedules
delivered to the Secured Lender concurrently herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof, each
Debtor represents and warrants to, and covenants and agrees with, the Secured
Lender as follows:
 
(a) Each Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by each Debtor of this Agreement and the filings contemplated therein have been
duly authorized by all necessary action on the part of such Debtor and no
further action is required by such Debtor. This Agreement has been duly executed
by each Debtor. This Agreement constitutes the legal, valid and binding
obligation of each Debtor, enforceable against each Debtor in accordance with
its terms except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws of general application relating to
or affecting the rights and remedies of creditors and by general principles of
equity.
 
(b) The Debtors have no place of business or offices where their respective
books of account and records are kept (other than temporarily at the offices of
its attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto. Except as specifically set
forth on Schedule A, each Debtor is the record owner of the real property where
such Collateral is located, and there exist no mortgages or other liens on any
such real property except for Permitted Liens as set forth on Schedule A. Except
as disclosed on Schedule A, none of such Collateral is in the possession of any
consignee, bailee, warehouseman, agent or processor.
 
(c) Except for Permitted Liens and as set forth on Schedule B attached hereto,
the Debtors are the sole owners of the Collateral (except for non-exclusive
licenses granted by any Debtor in the ordinary course of business), free and
clear of any liens, security interests, encumbrances, rights or claims, and are
fully authorized to grant the Security Interests. Except as set forth on
Schedule C attached hereto, there is not on file in any governmental or
regulatory authority, agency or recording office an effective financing
statement, security agreement, license or transfer or any notice of any of the
foregoing (other than those that will be filed in favor of the Secured Lender
pursuant to this Agreement) covering or affecting any of the Collateral. Except
as set forth on Schedule C attached hereto and except pursuant to this
Agreement, as long as this Agreement shall be in effect, the Debtors shall not
execute and shall not knowingly permit to be on file in any such office or
agency any other financing statement or other document or instrument (except to
the extent filed or recorded in favor of the Secured Lender pursuant to the
terms of this Agreement).
 
 
5

 
 
(d) To the Debtors’ knowledge, no written claim has been received that any
Collateral or any Debtor’s use of any Collateral violates the rights of any
third party. To the Debtors’ knowledge, there has been no adverse decision to
any Debtor’s claim of ownership rights in or exclusive rights to use the
Collateral in any jurisdiction or to any Debtor’s right to keep and maintain
such Collateral in full force and effect, and there is no proceeding involving
said rights pending or, to the best knowledge of any Debtor, threatened before
any court, judicial body, administrative or regulatory agency, arbitrator or
other governmental authority.
 
(e) Each Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Lender at least thirty (30) days prior to such relocation (i)
written notice of such relocation and the new location thereof (which must be
within the United States) and (ii) evidence that appropriate financing
statements under the UCC and other necessary documents have been filed and
recorded and other steps have been taken to perfect the Security Interests to
create in favor of the Secured Lender a valid, perfected and continuing
perfected first priority lien in the Collateral.
 
(f) This Agreement creates in favor of the Secured Lender a valid first priority
security interest in the Collateral, subject only to Permitted Liens, securing
the payment and performance of the Obligations. Upon making the filings
described in the immediately following paragraph, all security interests created
hereunder in any Collateral which may be perfected by filing Uniform Commercial
Code financing statements shall have been duly perfected. Except for (i) the
filing of the Uniform Commercial Code financing statements referred to in the
immediately following paragraph, (ii) the recordation of the Intellectual
Property Security Agreement (as defined in Section 4(p) hereof) with respect to
copyrights and copyright applications in the United States Copyright Office
referred to in paragraph (mm), (iii) the recordation of the Intellectual
Property Security Agreement (as defined in Section 4(p) hereof) with respect to
patents and trademarks of the Debtors in the United States Patent and Trademark
Office referred to in paragraph (oo), (iv) the execution and delivery of deposit
account control agreements satisfying the requirements of Section 9-104(a)(2) of
the UCC with respect to each deposit account of the Debtors, (v) if there is any
investment property or deposit account included as Collateral that can be
perfected by “control” through an account control agreement, the execution and
delivery of securities account control agreements satisfying the requirements of
9-106 of the UCC with respect to each such investment property of the Debtors,
and (vi) the delivery of the certificates and other instruments provided in
Section 3, Section 4(aa) and Section 4(cc), no action is necessary to create,
perfect or protect the security interests created hereunder. Without limiting
the generality of the foregoing, except for the foregoing, no consent of any
third parties and no authorization, approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body is required for
(x) the execution, delivery and performance of this Agreement, (y) the creation
or perfection of the Security Interests created hereunder in the Collateral or
(z) the enforcement of the rights of the Secured Lender and the Secured Lender
hereunder.
 
(g) Each Debtor hereby authorizes the Secured Lender to file one or more
financing statements under the UCC, with respect to the Security Interests, with
the proper filing and recording agencies in any jurisdiction reasonably deemed
proper by it.
 
 
6

 
 
(h) The execution, delivery and performance of this Agreement by the Debtors
does not (i) violate any of the provisions of any Organizational Documents of
any Debtor or any judgment, decree, order or award of any court, governmental
body or arbitrator or any applicable law, rule or regulation applicable to any
Debtor or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing any Debtor’s debt or otherwise) or other
understanding to which any Debtor is a party or by which any property or asset
of any Debtor is bound or affected. If any, all required consents (including,
without limitation, from stockholders or creditors of any Debtor) necessary for
any Debtor to enter into and perform its obligations hereunder have been
obtained.
 
(i) The capital stock and other equity interests (whether or not certificated)
listed on Schedule H hereto (the “Pledged Securities”) represent all capital
stock and other equity interests of the Debtors (other than the Company) and
represent all capital stock and other equity interests owned, directly or
indirectly, by the Company. All of the Pledged Securities are validly issued,
fully paid and nonassessable, and the Debtors are the legal and beneficial
owners of the Pledged Securities, free and clear of any lien, security interest
or other encumbrance except for the security interests created by this Agreement
and other Permitted Liens.
 
(j) Each Debtor hereby represents and warrants that no ownership or other equity
interests in partnerships and limited liability companies (if any) included in
the Collateral (the “Pledged Interests”) is a “security” for purposes of Article
8 of the UCC of the jurisdiction of organization of the issuer of such Pledged
Interests. Each Debtor agrees that it shall not opt to have any uncertificated
Pledged Interests be treated as a “security” for purposes of Article 8 of the
UCC of the jurisdiction of organization of the issuer of such Pledged Interests.
 
(k) Except for Permitted Liens, each Debtor shall at all times maintain the
liens and Security Interests provided for hereunder as valid and perfected,
first priority liens and security interests in the Collateral in favor of the
Secured Lender until this Agreement and the Security Interest hereunder shall be
terminated pursuant to Section 14 hereof. Each Debtor hereby agrees to defend
the same against the claims of any and all persons and entities. Each Debtor
shall safeguard and protect all Collateral for the account of the Secured
Lender. At the request of the Secured Lender, each Debtor will sign and deliver
to the Secured Lender at any time or from time to time one or more financing
statements pursuant to the UCC in form reasonably satisfactory to the Secured
Lender and will pay the cost of filing the same in all public offices wherever
filing is, or is deemed by the Secured Lender to be, necessary or desirable to
effect the rights and obligations provided for herein. Without limiting the
generality of the foregoing, each Debtor shall pay all fees, taxes and other
amounts necessary to maintain the Collateral and the Security Interests
hereunder, and each Debtor shall obtain and furnish to the Secured Lender from
time to time, upon demand, such releases and/or subordinations of claims and
liens which may be required to maintain the priority of the Security Interests
hereunder.
 
(l) No Debtor will transfer, pledge, hypothecate, encumber, license, sell or
otherwise dispose of any of the Collateral (except for non-exclusive licenses
granted by a Debtor in its ordinary course of business, sales of inventory by a
Debtor in its ordinary course of business and the replacement of worn-out or
obsolete equipment by a Debtor in its ordinary course of business) without the
prior written consent of the Secured Lender.
 
 
7

 
 
(m) Each Debtor shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.
 
(n) Each Debtor shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral, including Collateral hereafter
acquired, against loss or damage of the kinds and in the amounts customarily
insured against by entities of established reputation having similar properties
similarly situated and in such amounts as are customarily carried under similar
circumstances by other such entities and otherwise as is prudent for entities
engaged in similar businesses but in any event sufficient to cover the full
replacement cost thereof. If no Event of Default (as defined in the Note )
exists and if the proceeds arising out of any claim or series of related claims
do not exceed $100,000, loss payments in each instance will be applied by the
applicable Debtor to the repair and/or replacement of property with respect to
which the loss was incurred to the extent reasonably feasible, and any loss
payments or the balance thereof remaining, to the extent not so applied, shall
be payable to the applicable Debtor; provided, however, that payments received
by any Debtor after an Event of Default (as defined in the Note) or an Event of
Default occurs and is continuing or in excess of $100,000 for any occurrence or
series of related occurrences, upon approval by Secured Lender, which approval
shall not be unreasonably withheld, delayed, denied or conditioned, loss
payments in each instance will be applied by the applicable Debtor to the repair
and/or replacement of property with respect to which the loss was incurred to
the extent reasonably feasible, and any loss payments or the balance thereof
remaining, to the extent not so applied, shall be paid to the Secured Lender on
behalf of the Secured Lender and, if received by such Debtor, shall be held in
trust for the Secured Lender and immediately paid over to the Secured Lender
unless otherwise directed in writing by the Secured Lender. Copies of such
policies or the related certificates, in each case, naming the Secured Lender as
lender-loss-payee and additional insured shall be delivered to the Secured
Lender at least annually and at the time any new policy of insurance is issued.
 
(o) Each Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Lender, in sufficient detail, of any material adverse change
in the Collateral, and of the occurrence of any event that would have a material
adverse effect on the value of the Collateral or on the Secured Lender’ security
interest, through the Secured Lender, therein.
 
(p) Each Debtor shall promptly execute and deliver to the Secured Lender such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Lender may from time to time request and may in
its sole discretion deem necessary to perfect, protect or enforce the Secured
Lender’ security interest in the Collateral, including, without limitation, if
applicable, the execution and delivery of a separate security agreement with
respect to each Debtor’s Intellectual Property (“Intellectual Property Security
Agreement”) in which the Secured Lender has been granted a security interest
hereunder, substantially in a form reasonably acceptable to the Secured Lender,
which Intellectual Property Security Agreement, other than as stated therein,
shall be subject to all of the terms and conditions hereof.
 
(q) Upon prior notice (so long as no Event of Default (as defined in the Note)
or a breach under any of the Transaction Documents (as defined in the Purchase
Agreement) has occurred or continuing, which in either such event, no prior
notice is required), each Debtor shall permit the Secured Lender and its
representatives and agents to inspect the Collateral during normal business
hours and to make copies of records pertaining to the Collateral as may be
reasonably requested by the Secured Lender from time to time.
 
 
 
8

 
 
(r) Each Debtor shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.
 
(s) Each Debtor shall promptly notify the Secured Lender in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
such Debtor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Lender hereunder.
 
(t) All information heretofore, herein or hereafter supplied to the Secured
Lender by or on behalf of any Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.
 
(u) The Debtors shall at all times preserve and keep in full force and effect
their respective valid existence and good standing and any rights and franchises
material to its business.
 
(v) No Debtor will change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least thirty (30) days’ prior written notice to the Secured Lender
of such change and, at the time of such written notification, such Debtor
provides any financing statements or fixture filings necessary to perfect and
continue the perfection of the Security Interests granted and evidenced by this
Agreement.
 
(w) Except in the ordinary course of business, no Debtor may consign any of its
inventory or sell any of its inventory on bill-and-hold, sale-or-return,
sale-on-approval, or other conditional terms of sale without the consent of the
Secured Lender, which shall not be unreasonably withheld, delayed, denied, or
conditioned.
 
(x) No Debtor may relocate its chief executive office to a new location without
providing thirty (30) days’ prior written notification thereof to the Secured
Lender and so long as, at the time of such written notification, such Debtor
provides any financing statements or fixture filings necessary to perfect and
continue the perfection of the Security Interests granted and evidenced by this
Agreement.
 
(y) Each Debtor was organized and remains organized solely under the laws of the
state set forth next to such Debtor’s name in Schedule D attached hereto, which
Schedule D sets forth each Debtor’s organizational identification number or, if
any Debtor does not have one, states that one does not exist.
 
(z) (i) The actual name of each Debtor is the name set forth in Schedule D
attached hereto; (ii) no Debtor has any trade names except as set forth on
Schedule E attached hereto; (iii) no Debtor has used any name other than that
stated in the preamble hereto or as set forth on Schedule E for the preceding
five (5) years; and (iv) no entity has merged into any Debtor or been acquired
by any Debtor within the past five years except as set forth on Schedule E.
 
 
 
9

 
 
(aa) At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the applicable Debtor shall deliver such Collateral to the Secured Lender.
 
(bb) Each Debtor, in its capacity as issuer, hereby agrees to comply with any
and all orders and instructions of Secured Lender regarding the Pledged
Interests consistent with the terms of this Agreement without the further
consent of any Debtor.
 
(cc) Each Debtor shall cause all tangible chattel paper constituting Collateral
to be delivered to the Secured Lender, or, if such delivery is not possible,
then to cause such tangible chattel paper to contain a legend noting that it is
subject to the security interest created by this Agreement. To the extent that
any Collateral consists of electronic chattel paper, the applicable Debtor shall
cause the underlying chattel paper to be “marked” within the meaning of Section
9-105 of the UCC (or successor Section thereto).
 
(dd) If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the applicable Debtor shall cause such an account control agreement
within 30 days of the date hereof, in form and substance in each case
satisfactory to the Secured Lender, to be entered into and delivered to the
Secured Lender for the benefit of the Secured Lender.
 
(ee) To the extent that any Collateral consists of letter-of-credit rights, the
applicable Debtor shall cause the issuer of each underlying letter of credit to
consent to an assignment of the proceeds thereof to the Secured Lender.
 
(ff) To the extent that any Collateral is in the possession of any third party,
the applicable Debtor shall join with the Secured Lender in notifying such third
party of the Secured Lender’ security interest in such Collateral and shall use
its best efforts to obtain an acknowledgement and agreement from such third
party with respect to the Collateral, in form and substance reasonably
satisfactory to the Secured Lender.
 
(gg) If any Debtor shall at any time hold or acquire a commercial tort claim,
such Debtor shall promptly notify the Secured Lender in a writing signed by such
Debtor of the particulars thereof and grant to the Secured Lender in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Secured Lender.
 
(hh) Each Debtor shall immediately provide written notice to the Secured Lender
of any and all accounts that are equal to or in excess of $1 million and which
arise out of contracts with any governmental authority and, to the extent
necessary to perfect or continue the perfected status of the Security Interests
in such accounts and proceeds thereof, shall execute and deliver to the Secured
Lender an assignment of claims for such accounts and cooperate with the Secured
Lender in taking any other steps required, in its judgment, under the Federal
Assignment of Claims Act or any similar federal, state or local statute or rule
to perfect or continue the perfected status of the Security Interests in such
accounts and proceeds thereof.
 
 
 
10

 
 
(ii) Each Debtor shall cause each subsidiary of such Debtor to immediately
become a party hereto (an “Additional Debtor”), by executing and delivering an
Additional Debtor Joinder in substantially the form of Annex A attached hereto
and comply with the provisions hereof applicable to the Debtors. Concurrently
therewith, the Additional Debtor shall deliver replacement schedules for, or
supplements to all other Schedules to (or referred to in) this Agreement, as
applicable, which replacement schedules shall supersede, or supplements shall
modify, the Schedules then in effect. The Additional Debtor shall also deliver
such opinions of counsel, authorizing resolutions, good standing certificates,
incumbency certificates, organizational documents, financing statements and
other information and documentation as the Secured Lender may reasonably
request. Upon delivery of the foregoing to the Secured Lender, the Additional
Debtor shall be and become a party to this Agreement with the same rights and
obligations as the Debtors, for all purposes hereof as fully and to the same
extent as if it were an original signatory hereto and shall be deemed to have
made the representations, warranties and covenants set forth herein as of the
date of execution and delivery of such Additional Debtor Joinder, and all
references herein to the “Debtors” shall be deemed to include each Additional
Debtor.
 
(jj) Each Debtor shall vote the Pledged Securities to comply with the covenants
and agreements set forth herein and in the Transaction Documents (as defined in
the Purchase Agreement).
 
(kk) Each Debtor shall register the pledge of the applicable Pledged Securities
on the books of such Debtor. Each Debtor shall notify each issuer of Pledged
Securities to register the pledge of the applicable Pledged Securities in the
name of the Secured Lender on the books of such issuer. Further, except with
respect to certificated securities delivered to the Secured Lender, the
applicable Debtor shall deliver to Secured Lender an acknowledgement of pledge
(which, where appropriate, shall comply with the requirements of the relevant
UCC with respect to perfection by registration) signed by the issuer of the
applicable Pledged Securities, which acknowledgement shall confirm that: (a) it
has registered the pledge on its books and records; and (b) at any time directed
by Secured Lender during the continuation of an Event of Default, such issuer
will transfer the record ownership of such Pledged Securities into the name of
any designee of Secured Lender, will take such steps as may be necessary to
effect the transfer, and will comply with all other instructions of Secured
Lender regarding such Pledged Securities without the further consent of the
applicable Debtor.
 
(ll) In the event that, upon an occurrence of an Event of Default, Secured
Lender shall sell all or any of the Pledged Securities to another party or
parties (herein called the “Transferee”) or shall purchase or retain all or any
of the Pledged Securities, each Debtor shall, to the extent applicable: (i)
deliver to Secured Lender or the Transferee, as the case may be, the articles of
incorporation, bylaws, minute books, stock certificate books, corporate seals,
deeds, leases, indentures, agreements, evidences of indebtedness, books of
account, financial records and all other Organizational Documents and records of
the Debtors and their direct and indirect subsidiaries (but not including any
items subject to the attorney-client privilege related to this Agreement or any
of the transactions hereunder); (ii) use its best efforts to obtain resignations
of the persons then serving as officers and directors of the Debtors and their
direct and indirect subsidiaries, if so requested; and (iii) use its best
efforts to obtain any approvals that are required by any governmental or
regulatory body in order to permit the sale of the Pledged Securities to the
Transferee or the purchase or retention of the Pledged Securities by Secured
Lender and allow the Transferee or Secured Lender to continue the business of
the Debtors and their direct and indirect subsidiaries.
 
 
 
11

 
 
(mm) Without limiting the generality of the other obligations of the Debtors
hereunder, each Debtor shall promptly (i) cause to be registered at the United
States Copyright Office all of its material copyrights, (ii) cause the security
interest contemplated hereby with respect to all Intellectual Property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) give
the Secured Lender notice whenever it acquires (whether absolutely or by
license) or creates any additional material Intellectual Property.
 
(nn) Each Debtor will from time to time, at the joint and several expense of the
Debtors, promptly execute and deliver all such further instruments and
documents, and take all such further action as may be necessary or desirable, or
as the Secured Lender may reasonably request, in order to perfect and protect
any security interest granted or purported to be granted hereby or to enable the
Secured Lender to exercise and enforce their rights and remedies hereunder and
with respect to any Collateral or to otherwise carry out the purposes of this
Agreement.
 
(oo) Schedule F attached hereto lists all of the patents, patent applications,
trademarks, trademark applications, registered copyrights, and domain names
owned by any of the Debtors as of the date hereof. Schedule F lists all material
licenses in favor of any Debtor for the use of any patents, trademarks,
copyrights and domain names as of the date hereof. All material patents and
trademarks of the Debtors have been duly recorded at the United States Patent
and Trademark Office and all material copyrights of the Debtors have been duly
recorded at the United States Copyright Office.
 
(pp) Except as set forth on Schedule G attached hereto, none of the account
debtors or other persons or entities obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or any
similar federal, state or local statute or rule in respect of such Collateral.
 
(qq) Until the Obligations shall have been paid and performed in full, the
Company covenants that it shall promptly direct any direct or indirect
subsidiary of the Company formed or acquired after the date hereof to enter into
a guarantee in favor of the Secured Party, in the form of attached as an exhibit
to the Purchase Agreement.
 
5. Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed by Debtors that the pledge of such equity or
ownership interests pursuant to this Agreement or the enforcement of any of
Secured Lender’s rights hereunder shall not be deemed to be the type of event
which would trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which any Debtor is subject or to
which any Debtor is party.
 
 
 
12

 
 
6. Defaults. The following events shall be “Events of Default”:
 
(a) The occurrence and during the continuance of an Event of Default (as defined
in the Note);
 
(b) The occurrence of an event of default or breach under any of the Transaction
Documents (as defined in the Purchase Agreement);
 
(c) Any representation or warranty of any Debtor in this Agreement shall prove
to have been incorrect in any material respect when made; or
 
(d) The failure by any Debtor to observe or perform any of its obligations
hereunder for seven (7) Trading Days after delivery to such Debtor of notice of
such failure by or on behalf of a Secured Party unless such default is capable
of cure but cannot be cured within such time frame and such Debtor is using best
efforts to cure same in a timely fashion.
 
(e) If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Debtor, or a proceeding shall be commenced by any Debtor, or by
any governmental authority having jurisdiction over any Debtor, seeking to
establish the invalidity or unenforceability thereof, or any Debtor shall deny
that any Debtor has any liability or obligation purported to be created under
this Agreement.
 
7. Duty to Hold in Trust.
 
(a) Upon the occurrence and during the continuance of any Event of Default and
at any time thereafter, each Debtor shall, upon receipt of any revenue, income,
dividend, interest or other sums subject to the Security Interests, whether
payable pursuant to the Transaction Documents (as defined in the Purchase
Agreement) or otherwise, or of any check, draft, note, trade acceptance or other
instrument evidencing an obligation to pay any such sum, hold the same in trust
for the Secured Lender and shall forthwith endorse and transfer any such sums or
instruments, or both, to the Secured Lender.
 
(b) If any Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to (i) accept the same as the agent of the
Secured Lender; (ii) hold the same in trust on behalf of and for the benefit of
the Secured Lender and (iii) to deliver any and all certificates or instruments
evidencing the same to Secured Lender on or before the close of business on the
fifth (5th) business day following the receipt thereof by such Debtor, in the
exact form received together with the Necessary Endorsements, to be held by
Secured Lender subject to the terms of this Agreement as Collateral.
 
 
13

 
 
8. Rights and Remedies Upon Default.
 
(a) If any Event of Default shall have occurred and be continuing, the Secured
Lender shall have the right to exercise all of the remedies conferred hereunder
and under the Transaction Documents (as defined in the Purchase Agreement), and
the Secured Lender shall have all the rights and remedies of a secured party
under the UCC. Without limitation, the Secured Lender shall have the following
rights and powers:
 
(i) The Secured Lender shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and each Debtor shall assemble the Collateral and make it
available to the Secured Lender at places which the Secured Lender shall
reasonably select, whether at such Debtor’s premises or elsewhere, and make
available to the Secured Lender, without rent, all of such Debtor’s respective
premises and facilities for the purpose of the Secured Lender taking possession
of, removing or putting the Collateral in saleable or disposable form.
 
(ii) Upon contemporaneous notice to the Debtors by Secured Lender, all rights of
each Debtor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of each Debtor to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease. Upon such notice, Secured Lender shall have the right to
receive, for the benefit of the Secured Lender, any interest, cash dividends or
other payments on the Collateral and, at the option of Secured Lender, to
exercise in such Secured Lender’s discretion all voting rights pertaining
thereto. Without limiting the generality of the foregoing, Secured Lender shall
have the right (but not the obligation) to exercise all rights with respect to
the Collateral as it were the sole and absolute owner thereof, including,
without limitation, to vote and/or to exchange, at its sole discretion, any or
all of the Collateral in connection with a merger, reorganization,
consolidation, recapitalization or other readjustment concerning or involving
the Collateral or any Debtor or any of its direct or indirect subsidiaries.
 
(iii) The Secured Lender shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Lender may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to any Debtor or right of redemption of a
Debtor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Lender, for the benefit
of the Secured Lender, may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of any
Debtor, which are hereby waived and released.
 
 
 
14

 
 
(iv) The Secured Lender shall have the right (but not the obligation) to notify
any account debtors and any obligors under instruments or accounts to make
payments directly to the Secured Lender, on behalf of the Secured Lender, and to
enforce the Debtors’ rights against such account debtors and obligors.
 
(v) The Secured Lender may (but is not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Secured Lender or its designee.
 
(vi) The Secured Lender may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of any Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Secured
Lender or any designee or any purchaser of any Collateral.
 
(b) The Secured Lender shall comply with any applicable law in connection with a
disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The
Secured Lender may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Secured Lender sells any of the
Collateral on credit, the Debtors will only be credited with payments actually
made by the purchaser. In addition, each Debtor waives (except as shall be
required by applicable statute and cannot be waived) any and all rights that it
may have to a judicial hearing in advance of the enforcement of any of the
Secured Lender’s rights and remedies hereunder, including, without limitation,
its right following an Event of Default to take immediate possession of the
Collateral and to exercise its rights and remedies with respect thereto.
 
(c) For the purpose of enabling the Secured Lender to further exercise rights
and remedies under this Section 8 or elsewhere provided by agreement or
applicable law, each Debtor hereby grants to the Secured Lender, for the benefit
of the Secured Lender, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Debtor) to use, license or
sublicense during the occurrence of an Event of Default, any Intellectual
Property now owned or hereafter acquired by such Debtor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.
 
9. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Secured Lender in
enforcing the Secured Lender’ rights hereunder and in connection with
collecting, storing and disposing of the Collateral, and then to satisfaction of
the Obligations pro rata among the Secured Lender (based on then issued and
outstanding Securities at the time of any such determination), and to the
payment of any other amounts required by applicable law, after which the Secured
Lender shall pay to the applicable Debtor any surplus proceeds. If, upon the
sale, license or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Lender is legally entitled,
the Debtors will be liable for the deficiency, together with interest thereon,
at such rate as set forth in the Note (including without limitation the Late
Fees) and the reasonable fees of any attorneys employed by the Secured Lender to
collect such deficiency. To the extent permitted by applicable law, each Debtor
waives all claims, damages and demands against the Secured Lender arising out of
the repossession, removal, retention or sale of the Collateral, unless due
solely to the gross negligence or willful misconduct of the Secured Lender as
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction.
 
 
 
15

 
 
10. Securities Law Provision. Each Debtor recognizes that Secured Lender may be
limited in its ability to effect a sale to the public of all or part of the
Pledged Securities by reason of certain prohibitions in the Securities Act of
1933, as amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. Each Debtor agrees that sales so made may be
at prices and on terms less favorable than if the Pledged Securities were sold
to the public, and that Secured Lender has no obligation to delay the sale of
any Pledged Securities for the period of time necessary to register the Pledged
Securities for sale to the public under the Securities Laws. Each Debtor shall
cooperate with Secured Lender in its attempt to satisfy any requirements under
the Securities Laws (including, without limitation, registration thereunder if
requested by Secured Lender) applicable to the sale of the Pledged Securities by
Secured Lender.
 
11. Costs and Expenses. Each Debtor agrees to pay all reasonable fees, costs and
expenses incurred in connection with any filing required hereunder, including
without limitation, any financing statements pursuant to the UCC, continuation
statements, partial releases and/or termination statements related thereto, or
any expenses of any searches required by the Secured Lender. The Debtors will
also, upon demand, pay to the Secured Lender the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which the Secured Lender, for the benefit of the
Secured Lender, may incur in connection with the creation, perfection,
protection, satisfaction, foreclosure, collection or enforcement of the Security
Interest and the preparation, administration, continuance, amendment or
enforcement of this Agreement and pay to the Secured Lender the amount of any
and all expenses, including the reasonable fees and expenses of its counsel and
of any experts and agents, which the Secured Lender, for the benefit of the
Secured Lender, and the Secured Lender may incur in connection with (i) the
enforcement of this Agreement, (ii) the custody or preservation of, or the sale
of, collection from, or other realization upon, any of the Collateral, or (iii)
the exercise or enforcement of any of the rights of the Secured Lender under the
Transaction Documents (as defined in the Purchase Agreement). Until so paid, any
reasonable fees payable hereunder shall be added to the amounts owed under the
Transaction Documents (as defined in the Purchase Agreement) and shall bear
interest at the Default Rate.
 
12. Responsibility for Collateral. The Debtors assume all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing and except as required by applicable
law, (a) neither the Secured Lender nor any Secured Party (i) has any duty
(either before or after an Event of Default) to collect any amounts in respect
of the Collateral or to preserve any rights relating to the Collateral, or (ii)
has any obligation to clean-up or otherwise prepare the Collateral for sale, and
(b) each Debtor shall remain obligated and liable under each contract or
agreement included in the Collateral to be observed or performed by such Debtor
thereunder. Neither the Secured Lender nor any Secured Party shall have any
obligation or liability under any such contract or agreement by reason of or
arising out of this Agreement or the receipt by the Secured Lender or any
Secured Party of any payment relating to any of the Collateral, nor shall the
Secured Lender or any Secured Party be obligated in any manner to perform any of
the obligations of any Debtor under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Secured Lender or any Secured Party in respect of the Collateral
or as to the sufficiency of any performance by any party under any such contract
or agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Lender or to which the Secured Lender or any Secured
Party may be entitled at any time or times.
 
 
 
16

 
 
13. Security Interests Absolute. All rights of the Secured Lender and all
obligations of each Debtor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Securities, the Transaction Documents (as defined in the Purchase
Agreement), or any agreement entered into in connection with the foregoing, or
any portion hereof or thereof, against any other Debtor; (b) any change in the
time, manner or place of payment or performance of, or in any other term of, all
or any of the Obligations, or any other amendment or waiver of or any consent to
any departure from the Transaction Documents (as defined in the Purchase
Agreement) or any other agreement entered into in connection with the foregoing;
(c) any exchange, release or nonperfection of any of the Collateral, or any
release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Lender to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interests granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Lender shall continue even if the Obligations are barred for any reason,
including, without limitation, the running of the statute of limitations. Each
Debtor expressly waives presentment, protest, notice of protest, demand, notice
of nonpayment and demand for performance. In the event that at any time any
transfer of any Collateral or any payment received by the Secured Lender
hereunder shall be deemed by final order of a court of competent jurisdiction to
have been a voidable preference or fraudulent conveyance under the bankruptcy or
insolvency laws of the United States, or shall be deemed to be otherwise due to
any party other than the Secured Lender, then, in any such event, each Debtor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies. Each Debtor waives all right to require the Secured Lender
to proceed against any other person or entity or to apply any Collateral which
the Secured Lender may hold at any time, or to marshal assets, or to pursue any
other remedy. Each Debtor waives any defense arising by reason of the
application of the statute of limitations to any obligation secured hereby.
 
14. Term of Agreement. This Agreement shall terminate on the date on which all
payments under the Securities and the Transaction Documents (as defined in the
Purchase Agreement) have been indefeasibly paid in full and all other
Obligations have been paid or discharged; provided, however, that all
indemnities of the Debtors contained in this Agreement shall survive and remain
operative and in full force and effect regardless of the termination of this
Agreement.
 
 
 
17

 
 
15. Power of Attorney; Further Assurances.
 
(a) Each Debtor authorizes the Secured Lender, and does hereby make, constitute
and appoint the Secured Lender and its officers, agents, successors or assigns
with full power of substitution, as such Debtor’s true and lawful
attorney-in-fact, with power, in the name of the Secured Lender or such Debtor,
to, after the occurrence and during the continuance of an Event of Default, (i)
endorse any note, checks, drafts, money orders or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of the Secured Lender;
(ii) to sign and endorse any financing statement pursuant to the UCC or any
invoice, freight or express bill, bill of lading, storage or warehouse receipts,
drafts against debtors, assignments, verifications and notices in connection
with accounts, and other documents relating to the Collateral; (iii) to pay or
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; (v) to transfer any Intellectual Property or provide licenses
respecting any Intellectual Property; and (vi) generally, at the option of the
Secured Lender, and at the expense of the Debtors, at any time, or from time to
time, to execute and deliver any and all documents and instruments and to do all
acts and things which the Secured Lender deems necessary to protect, preserve
and realize upon the Collateral and the Security Interests granted therein in
order to effect the intent of this Agreement and the Transaction Documents (as
defined in the Purchase Agreement) all as fully and effectually as the Debtors
might or could do; and each Debtor hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. This power of attorney is
coupled with an interest and shall be irrevocable for the term of this Agreement
and thereafter as long as any of the Obligations shall be outstanding. The
designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents or other documents or
agreements to which any Debtor is subject or to which any Debtor is a party.
Without limiting the generality of the foregoing, after the occurrence and
during the continuance of an Event of Default, the Secured Lender is
specifically authorized to execute and file any applications for or instruments
of transfer and assignment of any patents, trademarks, copyrights or other
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office.
 
(b) On a continuing basis, each Debtor will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule C attached hereto, all such instruments, and take all such
action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Secured Lender, to perfect the Security Interests granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Secured Lender the grant or perfection of
a perfected security interest in all the Collateral under the UCC.
 
(c) Each Debtor hereby irrevocably appoints the Secured Lender as such Debtor’s
attorney-in-fact, with full authority in the place and instead of such Debtor
and in the name of such Debtor, from time to time in the Secured Lender’s
discretion, to take any action and to execute any instrument which the Secured
Lender may deem necessary or advisable to accomplish the purposes of this
Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of such Debtor where permitted by law,
which financing statements may (but need not) describe the Collateral as “all
assets” or “all personal property” or words of like import, and ratifies all
such actions taken by the Secured Lender. This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding.
 
 
 
18

 
 
16. Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the Purchase Agreement.
 
17. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Secured Lender shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Lender’ rights and
remedies hereunder.
 
18. Miscellaneous.
 
(a) No course of dealing between the Debtors and the Secured Lender, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Lender, any right, power or privilege hereunder or under the Transaction
Documents (as defined in the Purchase Agreement) shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.
 
(b) All of the rights and remedies of the Secured Lender with respect to the
Collateral, whether established hereby, the Securities or the Transaction
Documents (as defined in the Purchase Agreement) or by any other agreements,
instruments or documents or by law shall be cumulative and may be exercised
singly or concurrently.
 
(c) This Agreement, together with the exhibits and schedules hereto, contains
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into this Agreement and the exhibits and schedules hereto. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Debtors and the Secured
Lender holding two-thirds (2/3rds) or more of the Principal Amount, as defined
in the Note, then issued and outstanding, or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought.
 
(d) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(e) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
 
19

 
 
(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Debtors may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Secured Lender (other than by merger). The Secured Lender may
assign any or all of its rights under this Agreement to any Person (as defined
in the Purchase Agreement) to whom such Secured Party assigns or transfers any
Obligations, provided such transferee agrees in writing to be bound, with
respect to the transferred Obligations, by the provisions of this Agreement that
apply to the “Secured Lender.”
 
(g) Each party hereto shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.
 
(h) Except to the extent mandatorily governed by the jurisdiction or situs where
the Collateral is located, all questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Except to
the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each Debtor agrees that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the Transaction Documents (as defined in the Purchase
Agreement) (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, partners, members, employees or agents) shall
be commenced exclusively in the state and federal courts sitting in the City of
New York, Borough of Manhattan. Except to the extent mandatorily governed by the
jurisdiction or situs where the Collateral is located, each Debtor hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.
 
(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
(j) All Debtors shall jointly and severally be liable for the obligations of
each Debtor to the Secured Lender hereunder.
 
(k) Each Debtor shall indemnify, reimburse and hold harmless the Secured Lender
and the Secured Lender and their respective partners, members, shareholders,
officers, directors, employees and agents (and any other persons with other
titles that have similar functions) (collectively, “Indemnitees”) from and
against any and all losses, claims, liabilities, damages, penalties, suits,
costs and expenses, of any kind or nature, (including fees relating to the cost
of investigating and defending any of the foregoing) imposed on, incurred by or
asserted against such Indemnitee in any way related to or arising from or
alleged to arise from this Agreement or the Collateral, except any such losses,
claims, liabilities, damages, penalties, suits, costs and expenses which result
from the gross negligence or willful misconduct of the Indemnitee as determined
by a final, nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Purchase Agreement, the Transaction Documents
(as defined in the Purchase Agreement), or any other agreement, instrument or
other document executed or delivered in connection herewith or therewith.
 
 
20

 
 
(l) Nothing in this Agreement shall be construed to subject Secured Lender or
any Secured Party to liability as a partner in any
 
(m) Debtor or any if its direct or indirect subsidiaries that is a partnership
or as a member in any Debtor or any of its direct or indirect subsidiaries that
is a limited liability company, nor shall Secured Lender or any Secured Party be
deemed to have assumed any obligations under any partnership agreement or
limited liability company agreement, as applicable, of any such Debtor or any of
its direct or indirect subsidiaries or otherwise, unless and until any such
Secured Party exercises its right to be substituted for such Debtor as a partner
or member, as applicable, pursuant hereto.
 
(n) To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of any Debtor or any direct or indirect
subsidiary of any Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtors hereby represent that all such consents
and approvals have been obtained.
 
[SIGNATURE PAGE OF DEBTORS FOLLOWS]
 
 
 
21

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.
 
NEW AGES BEVERAGES CORPORATION
 
By:                                                                 
Name:
Title:
 
NABC, INC.
 
By:                                                                 
Name:
Title:
 
NABC PROPERTIES, LLC
 
By:                                                                 
Name:
Title:
 
NEW AGE HEALTH SCIENCES, INC.
 
By:                                                                 
Name:
Title:
 
[SIGNATURE PAGE OF HOLDERS FOLLOWS]
 
 
22

 
 
[SIGNATURE PAGE OF HOLDERS TO SECURITY AGREEMENT]
 
Name of Secured Party: Dominion Capital LLC
 
Signature of Authorized Signatory of Secured Party:/s/ Mikhail Gurevich 
 
Name of Authorized Signatory:

Mikhail Gurevich

 
Title of Authorized Signatory:
Managing Member

 
 
 
23

 
 
 
DISCLOSURE SCHEDULES
 
(Security Agreement)
 
The following are the Disclosure Schedules (the “Disclosure Schedules”) referred
to in that certain Security Agreement, dated as of May 15, 2018 (the
“Agreement”), among New Ages Beverages Corp. (the “Company”), any subsidiary and
affiliate of the Company that is a signatory hereto either now or joined in the
future (such subsidiaries, together with the Company, the “Debtors”) and the
holder(s) of the Note (as defined in the Agreement), their endorsees,
transferees and assigns (collectively, the “Secured Lender”).
 
 
 
24

 
 
 
ANNEX A
 
to
 
SECURITY AGREEMENT
 
FORM OF ADDITIONAL DEBTOR JOINDER
 
Reference is hereby made to the Security Agreement, dated as of May 15, 2018,
made by and among New Ages Beverages Corp. and its subsidiaries party thereto
from time to time, as Debtors to and in favor of the Secured Lender identified
therein (the “Security Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in, or by
reference in, the Security Agreement.
 
The undersigned hereby agrees that, upon delivery of this Additional Debtor
Joinder to the Secured Lender referred to above, the undersigned shall (a) be an
Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of the Debtors under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Debtor Joinder. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
SECURED LENDER A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH IN
THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY TRIAL
PROVISIONS SET FORTH THEREIN.
 
Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.
 
An executed copy of this Joinder shall be delivered to the Secured Lender, and
the Secured Lender may rely on the matters set forth herein on or after the date
hereof. This Joinder shall not be modified, amended or terminated without the
prior written consent of the Secured Lender
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.
 
[Name of Additional Debtor]
 
By:
Name:
Title:
 
Address:
 
Dated:
 
 
25
